Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Derscheid et al (10111387, cited by the applicant).

[AltContent: textbox (Wind guard elements)][AltContent: arrow][AltContent: textbox (2nd arm)][AltContent: arrow][AltContent: textbox (Pickup flairs)][AltContent: arrow][AltContent: textbox (1st arm)][AltContent: arrow][AltContent: textbox (connectors)][AltContent: arrow]
    PNG
    media_image1.png
    638
    510
    media_image1.png
    Greyscale

1. A feeding assembly for an agricultural vehicle, comprising: 
a frame (figs 2-3); a pickup assembly carried by the frame and comprising a pickup roll (40), a plurality of tines carried by the pickup roll (teeth 46), and a pair of end flares (marked up), each of the end flares being disposed adjacent to a respective lateral end of the pickup roll and configured to redirect crop material picked up by the tines as the pickup roll rotates (shown/taught above); and 
a windguard assembly comprising a windguard roll (106) coupled to the frame by a pair of arm assemblies (marked up), each of the arm assemblies comprising: 
a first arm pivotably coupled to the frame (shown above); a second arm coupled to the first arm and the windguard roll (marked up); and 
an arm connector coupling the first arm to the second arm (marked up) such that the second arm is laterally offset relative to the first arm and is positioned laterally between a pair of vertical planes defined by the end flares (shown above).

2. The feeding assembly of claim 1, wherein the arm connector comprises a tube (fig 4).

3. The feeding assembly of claim 1, wherein the windguard roll defines a roll width and the end flares define a flare separation width therebetween that is greater than the roll width (fig 2).

4. The feeding assembly of claim 3, wherein the first arms define a first arm separation width therebetween that is greater than the flare separation width (fig 2).

5. The feeding assembly of claim 1, wherein each arm connector extends through a respective one of the vertical planes defined by the end flares (fig 2).

6. The feeding assembly of claim 1, wherein the second arm couples to the first arm at a first connection region and to the windguard roll at a second connection region vertically located below the first connection region (shown/taught below).
[AltContent: textbox (2nd connection region)][AltContent: arrow][AltContent: textbox (1st connection region)][AltContent: arrow]
    PNG
    media_image2.png
    157
    186
    media_image2.png
    Greyscale


7. The feeding assembly of claim 1, wherein the windguard assembly further comprises a second windguard element coupled to the second arms (marked up).

8. The feeding assembly of claim 7, wherein the windguard roll is disposed forwardly of the second windguard element (shown/taught above).

The following are already addressed above, unless otherwise noted:

9. An agricultural vehicle, comprising: a chassis; a bale chamber carried by the chassis and configured to form a bale therein (fig 1A); 
a pickup assembly carried by the chassis and configured to convey crop material toward the bale chamber, the pickup assembly comprising a pickup roll, a plurality of tines carried by the pickup roll, and a pair of end flares, each of the end flares being disposed adjacent to a respective lateral end of the pickup roll and configured to redirect crop material picked up by the tines as the pickup roll rotates; and a windguard assembly comprising a windguard roll coupled to the frame by a pair of arm assemblies, each of the arm assemblies comprising: a first arm pivotably coupled to the frame; a second arm coupled to the first arm and the windguard roll; and an arm connector coupling the first arm to the second arm such that the second arm is laterally offset relative to the first arm and is positioned laterally between a pair of vertical planes defined by the end flares.

10. The agricultural vehicle of claim 9, wherein the arm connector comprises a tube (cl. 2).

11. The agricultural vehicle of claim 9, wherein the windguard roll defines a roll width and the end flares define a flare separation width therebetween that is greater than the roll width (cl. 3).

12. The agricultural vehicle of claim 11, wherein the first arms define a first arm separation width therebetween that is greater than the flare separation width (cl. 4).

13. The agricultural vehicle of claim 9, wherein each arm connector extends through a respective one of the vertical planes defined by the end flares (cl. 5).

14. The agricultural vehicle of claim 9, wherein the second arm couples to the first arm at a first connection region and to the windguard roll at a second connection region vertically located below the first connection region (cl. 6).

15. The agricultural vehicle of claim 9, wherein the windguard assembly further comprises a second windguard element coupled to the second arms (cl. 7).

16. The agricultural vehicle of claim 15, wherein the windguard roll is disposed forwardly of the second windguard element (8).



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See form 892.

Erdmann et al (7617662) teaches in fig 6, a wind guard or baffle & hold-down, arms and connectors.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARPAD FABIAN-KOVACS whose telephone number is (571)272-6990.  The examiner can normally be reached on Mo-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas B Will can be reached on 5712726998.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/ARPAD FABIAN-KOVACS/Primary Examiner, Art Unit 3671